21 F.3d 428NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Timothy R. PARK, Plaintiff-Appellant,v.GENERAL ELECTRIC COMPANY;  General Electric CompanyConstruction Equipment, Defendant-Appellees.
No. 93-5364.
United States Court of Appeals, Sixth Circuit.
April 15, 1994.

Before:  RYAN and NORRIS, Circuit Judges;  CELEBREZZE, Senior Circuit Judge.

ORDER

1
On March 15, 1993, plaintiff filed his notice of appeal from the district court's entry of summary judgment for defendants on February 12, 1993.  No other notice of appeal was filed by plaintiff.  Accordingly, the only issue before us on appeal is whether the district court erred when it entered judgment for defendants on February 12, 1993.


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendants.


3
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its memorandum dated February 4, 1993.